 Case 5:17-cv-02243-DOC-ADS Document 42 Filed 07/29/20 Page 1 of 2 Page ID #:2186



 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   DANIEL PIMENTEL, JR.,                        Case No. 5:17-02243 DOC (ADS)

11                              Petitioner,

12                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
13   WILLIAM SULLIVAN, Warden,                    UNITED STATES MAGISTRATE JUDGE

14                              Respondent.

15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

17   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

18   Recommendation of the assigned United States Magistrate Judge dated May 20, 2020

19   [Dkt. No. 39].

20         Finding no objections on file, IT IS HEREBY ORDERED:

21         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

22                No. 39] is accepted;

23         2.     The Petition is dismissed with prejudice; and

24
 Case 5:17-cv-02243-DOC-ADS Document 42 Filed 07/29/20 Page 2 of 2 Page ID #:2187



 1

 2        3.    Judgment is to be entered accordingly.

 3

 4   DATED: July 29, 2020                 _______________________________
                                          THE HONORABLE DAVID O. CARTER
 5                                        United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
